Citation Nr: 0740761	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-21 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for transient ischemic 
attack (TIA), claimed as secondary to the service-connected 
diabetes mellitus (DM).  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected DM.  

3.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected DM.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from February 1989 
to April 2000.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  A May 2005 rating decision 
granted service connection for major depressive disorder with 
an adjustment disorder and assigned a 10 percent rating 
effective on March 3, 2004.  

The VA treatment records dated from July 2006 to August 2007, 
which were added to the claims files after the June 2007 
Supplemental Statement of the Case, are either duplicative or 
cumulative of evidence already on file.  Consequently, this 
evidence does not need to be remanded to the AOJ for review.  
See 38 C.F.R. § 20.1304 (2007).  

The claim of service connection for claimed TIA, including as 
secondary to service-connected DM, is being remanded to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The currently demonstrated hypertension is not shown to 
have been caused or aggravated by the service-connected DM.  

2.  The service-connected DM is not shown to require 
regulation of the veteran's activities.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not proximately due to or the result of the service-connected 
DM.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.310 (2007).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected DM have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119 including Diagnostic Code 7913 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In May 2003, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to an increased evaluation.  In March 2004, the RO sent the 
veteran a letter in which he was informed of the requirements 
needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional relevant private evidence was 
subsequently added to the claims files after both letters.  

The letters advised the veteran to submit additional evidence 
to the RO to support his claims, and the Board finds that 
this instruction is consistent with the requirement of 38 
C.F.R. § 3.159(b)(1) that VA request that a claimant provide 
any evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if his claim was granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA hypertension examination 
was conducted in June 2004.  An examination of the veteran's 
DM was conducted in April 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

Moreover, in the case of hypertension, service connection may 
be granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


Analysis

The veteran, who is assigned a 20 percent rating for service-
connected DM, contends that his hypertension is causally 
related to his service-connected DM.  

According to the rating schedule, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 Note (1) (2007).  

The service medical records do not show any elevated blood 
pressure readings or any findings of hypertension.  The 
initial notation of hypertension was in September 2001.  It 
was noted in October 2001 that hypertension had been 
diagnosed three months earlier, which is still more than a 
year after service discharge.  

The veteran underwent a VA examination for his hypertension 
in June 2004.  It was noted that he was taking medication for 
hypertension.  After review of the claims files and 
examination of the veteran, the examiner concluded that the 
veteran had essential hypertension and that his hypertension 
was not due to his service-connected DM because he did not 
have nephropathy and because urine microalbumin was normal.  

The Board notes that there is no nexus opinion on file in 
support of the veteran's claim.  Consequently, as all of the 
above noted requirements for a grant of secondary service 
connected have not been shown, service connection is not 
warranted for hypertension as secondary to the service-
connected DM.  

Despite the veteran's written assertions in support of his 
claim for service connection for hypertension on a secondary 
basis, a layman is not competent to comment on medical 
matters such as the etiology of any such disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the service connection issue on 
appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as in this case, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

In this case, the RO has evaluated the service-connected DM 
as 20 percent disabling under the provisions of 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007).  He is also separately 
service-connected for complications of DM, including 
neuropathy.  

Under this section, a 20 percent evaluation is assigned for 
DM requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  

A 40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  

A 60 percent evaluation is assigned for DM requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

A 100 percent rating is assigned for DM requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

Complications of DM are to be evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Note (1) (2007).  


Analysis

The veteran is currently assigned a 20 percent evaluation for 
his service-connected DM.  

To warrant an evaluation in excess of 20 percent for DM, 
there would need to be evidence showing that the condition 
requires insulin, a restricted diet and regulation of the 
veteran's activities.  

There is evidence on file that the veteran is taking insulin 
and follows a restricted diet.  Consequently, it must be 
determined whether his service-connected DM requires 
regulation of his activities.  

It was reported on examination for VA purposes in June 2003 
that the veteran was using an insulin pump and saw a doctor 
six times a year.  

When examined by VA in April 2005, the veteran complained 
that his diabetes mellitus was worsening, with the use of 
insulin more than once daily.  However, it was noted that the 
veteran had not been told to regulate or restrict his 
activities.  

According to the applicable VA regulation, the regulation of 
activities refers to avoidance of strenuous occupational and 
recreational activities.  In fact, there is no medical 
evidence on file that the veteran was medically restricted 
from occupational or recreational activities due to his DM.  

There also is no showing of episodes of ketoacidosis or 
hypoglycemic reactions or other complications requiring 
hospitalization or other medical intervention or reflective 
debilitation more frequent than every six months.  

Consequently, the Board finds that an evaluation in excess of 
20 percent for service-connected DM is not assignable in this 
case.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2007).  

In this regard, the schedular evaluation in this case is not 
inadequate.  Ratings in excess of the current rating are 
provided in the Schedule for certain manifestations of the 
service-connected disability, as noted above, but the medical 
evidence reflects that these manifestations are not present 
in this case.  

Although the service-connected DM does adversely affect his 
industrial adaptability, as evidenced by the assigned rating, 
the Board finds no evidence of an exceptional disability 
picture with marked interference with employment due solely 
to the veteran's service-connected DM.  

In fact, as previously noted, the veteran's DM did not 
require him to restrict or regulate his activities.  

There is also no evidence of frequent periods of 
hospitalization due solely to service-connected DM, although 
the veteran was hospitalized twice in 2006 at Raulerson 
Hospital to check for TIA.  Accordingly, the RO's decision 
not to submit this case for extraschedular consideration was 
correct.  

With respect to the written statements in support of the 
claim by and on behalf of the veteran, as previously 
discussed, because lay persons are not trained in the field 
of medicine, they are not competent to provide medical 
opinion evidence as to the current severity of a disability 
such as DM.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Finally, because the preponderance of the evidence is against 
the increased rating claim addressed hereinabove, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for hypertension as secondary to service-
connected DM is denied.  

An evaluation in excess of 20 percent for the service-
connected DM is denied.  



REMAND

With respect to the issue of service connection for TIA, as 
secondary to service-connected DM, the Board finds that there 
is medical evidence of a seizure disorder prior to service, 
that the veteran entered service with a history of a seizure 
disorder, and that he continued to have complaints of 
seizures after discharge.  

On VA evaluation in April 2005, the examiner noted that the 
veteran was forgetful.  The examiner concluded that it was at 
least as likely as not that the veteran's TIA was due to DM 
but also that there were no residuals of TIA.  

The diagnoses on observation at Raulerson Hospital in May 
2006 included TIA, and it was noted in VA treatment records 
for July 2007 that there were left sided hemi-deficits of 
weakness due to apparent stroke/TIA in January 2006.  
However, an MRI of the brain in May 2006 was considered 
normal.  

Because the medical evidence on file is inconclusive as to 
whether the veteran currently has TIA due to service or 
service-connected DM, the Board believes that additional 
development is needed prior to final Board adjudication of 
this issue.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the nature, severity, or etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2007).    

Accordingly, this remaining issue on appeal is REMANDED to 
the AOJ for the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide any additional evidence 
relevant to the issue currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional records 
pertinent to his claim for service 
connection for TIA, including treatment 
since the most recent evidence on file in 
August 2007.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the AOJ should obtain and 
associate with the file all records that 
are not currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records if 
possible.  

2.  The AOJ should arrange for 
examination of the veteran to determine 
the nature and likely etiology of the 
claimed TIA.  The VA claims folders, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  The examiner must note in the 
record that the claims files have been 
reviewed.  Any indicated tests and 
studies should be accomplished; and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran currently has a 
disability manifested by TIA that was 
caused or aggravated by his service-
connected DM.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the AOJ should readjudicate the veteran's 
claim of service connection for TIA.  The 
AOJ should take into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
should then be given an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


